DETAILED ACTION
Notice of Pre-AIA  or AIA  Status  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1, 3, 6-8, 10-14, 16-29 and 31-48.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 25, 28, 43, 44 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       It is unclear as to what X represents in biotin containing compounds recited in claims 24-25, 28, 43-44 and 47.

			
 				Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1, 3, 6-8, 12-13, 17-26, 28, 33, 35-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2015/0031608 A1).
Lau discloses [0134]  methods of managing blood glucose levels in individuals with Type I and Type II diabetes, by administering an effective dose of a hepatocyte targeted pharmaceutical composition that combined free insulin (e.g., basal) and insulin associated with a water insoluble target molecule complex (e.g., bolus) targeted for delivery to hepatocytes. The combination of free insulin and insulin associated with a water insoluble target molecule complex created a dynamic equilibrium process between the two forms of insulin that occurs in vivo, to help control the movement of free insulin to the receptor sites of hormonal action, such as the muscle and adipose tissue of a diabetic patient over a designated time period.
Regarding the complexed insulin, Lau discloses [Example 8 and claim 90] bolus [0328] HDV-glargine insulin to therapeutically control blood glucose levels, and to prevent hypoglycemia [0361 and 0384]. HDV, or Hepatocyte Delivery Vehicle, is a water insoluble target molecule complex comprising a lipid construct matrix [0163], where the nature and structure of the insulin molecule allows it to be intercalated into the lipid construct, where insulin is dispersed throughout said construct [0265]. 
The lipid construct ranges in size from approximately 0.0200 microns (20 nm) to 0.4000 microns (400 nm) in diameter [0276], and comprises cholesterol, dicetyl phosphate, 1,2-distearoyl-sn-glycero-3-phosphoethanolamine [0350 and 0351] and a lipid anchoring-hepatocyte receptor binding molecule extending outward from the surface of the construct [claim 80, 0151 and 0268].
The amounts of administered insulin varies, dependent on the subject treated, the type and severity of affliction, the manner of administration, the judgment of the prescribing physician, and the exact composition of the formulations [0307 and 0309].
The prior art disclosed compositions and methods to vary the amounts of administered basal and bolus insulin, for the control of diabetes mellitus [Example 8]. Together these would provide a composition as claimed instantly. 
Lau is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the Lau represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Claims 1, 6 and 12 recite nanoparticles ranging from about 10 nm to about 150 nm. Lau disclosed 20 nm to 400 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Lau reads on claims 1, 6, 12, 21-22 and 30.
Claim 3 is  rendered prima facie obvious because Lau disclosed [0315] active agents at between 0.1 % and 100 %. Fasting blood glucose levels were established at 100-150 mg/dL (100-150 mg/dL corresponds to a % A1c of less than 8.5).
Claims 3 recite a 1:1 ratio of the administered insulins with the subject having less than 8.5 % A1c. Lau discloses 0.1-100 % active agents with an A1c of less than 8.5 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Further, regarding claims 6 and 9, Lau was not explicit as to reducing the basal insulin administered. However, Lau was clear [0307 and 0309] that the amounts of insulin varied by subject treated, type and severity of affliction and the judgement of the skilled artisan. As such, it would be prima facie obvious to one of ordinary skill in the art to reduce basal insulin. An ordinarily skilled artisan would be motivated to formulate an optimal treatment design. 
Claim 9 recites from about a 1 % to about 80 % reduction of administered insulin. It would be prima facie obvious to one of ordinary skill in the art to try, with a reasonable expectation of success, and without undue experimentation, a reduced administered basal insulin in concert with the bolus dose, as optimal for a treatment protocol to control diabetes. MPEP 2143.
Claim 7 is rendered prima facie obvious because Lau discloses fasting glucose levels of 100-150 mg/dL [0382].
Claim 7 recites fasting blood sugar at about 80-100 mg/dL/ Lau discloses 100-150 mg/dL. A prima facie case of obviousness exists because of overlap, as discussed above.
Regarding claim 13, although Lau discloses [0328] continuous administration, it does not appear that Lau specifically disclosed continuous administration over at least 24 hours. However, Lau discloses long acting insulin with up to a 24-hour duration of action [0248]. It would be prima facie obvious to one of ordinary skill in the art to continuously administer insulin over at least 24 hours. An ordinarily skilled artisan would be guided by Lau’s teachings of insulin having a 24-hour duration of action.
Claims 16-17 are rendered prima facie obvious because Lau discloses [0248] m-cresol.
Regarding claims 18, 26-27, and 29, Lau was not specific amounts. For example, Lau did not specifically disclose an amount of stabilizer, as recited in claim 18, although stabilizing agents were generally taught [0328]. Lau was not specific the amount of the hepatocyte receptor binding molecule, as recited in claim 26, although the said molecule was disclosed, as discussed above. Additionally, Lau was not specific the amounts of cholesterol, dicetyl phosphate, DSPC, m-cresol and biotin DHPE, although the said ingredients were disclosed, as previously discussed.
However, Lau discloses [0315] compositions comprising active ingredients, carriers and any additional ingredients, where the active was comprised at 0.1-100 % (e.g., 0-99.9 % carriers and additional ingredients). Lau’s disclosure of 0-99.9 % additional ingredients reads on the claimed amounts of stabilizer, hepatocyte receptor binding molecule, cholesterol, dicetyl phosphate, DSPC, m-cresol and biotin DHPE.
Claim 18 recites 10-25 % stabilizer. Claim 26 recites 0.5-10 % hepatocyte receptor binding molecule. Claim 29 recites cholesterol, dicetyl phosphate, DSPC, stearoyl lysophosphatidylcholine, m-cresol and biotin DHPE at a ratio of about 7.7 to 15.0 to 58.6 to 0.0 to 17.4 to 1.3.
Claims 19-20 are rendered prima facie obvious because Lau discloses [0036] combining at least one insulin with a lipid construct, wherein the lipid construct comprised a plurality of non-covalent multi-dentate binding sites. Lau’s composition comprised at least one free insulin [0055; Figure 13]. Active agents were disclosed as suspended or dissolved in aqueous solvent [0324].
Claims 23-25 are rendered prima facie obvious because Lau discloses [0011-0012] biotin DHPE.
Further, regarding claims 27 and 29, stearoyl lysophosphatidylcholine is not required by the instant claim 16, from which claims 27 and 29 depend. Additionally, the said ingredient is not required by claim 29. Claims 27 and 29 are rendered prima facie obvious over the teachings of Lau.
Claim 28 is rendered prima facie obvious because Lau discloses cholesterol, dicetyl phosphate, m-cresol and biotin DHPE, as previously discussed. Additionally, DSPC was disclosed [0277].
3.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2015/0031608 A1), in view of Cohen et al (US 2019/0008841 A1).
The 35 U.S.C. 103 rejection over Lau was previously described. What is lacking in Lau is the inclusion of  a GLP-agonist 
Cohen teaches compositions and methods for the treatment of diabetes and related conditions, by controlling blood glucose levels [abstract and title]. Said compositions and methods comprises liraglutide and repaglinide, as therapeutic anti-diabetic agents [claim 5; ¶s 0030 and 0106].
It would have been prima facie obvious to one of ordinary skill in the art to administer liraglutide and/or repaglinide. An ordinarily skilled artisan would have been motivated to control blood glucose levels, in the treatment of diabetes, as taught by Cohen [Cohen; claim 5 and 0030]. 
Generally, it is prima facie obvious to combine the active ingredients of two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition (having active ingredients) to be used for the very same purpose. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine Cohen’s liraglutide and/or repaglinide, with Lau’s insulins, in order to form a composition having active ingredients therapeutically effective for the treatment of diabetes, as taught by both Lau and Cohen [Lau, previously discussed; Cohen at claim 5 and 0030].
4.	Claims 14 and 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2015/0031608 A1), in view of Fuechslin et al (USP 7,614,857 B2).
The 35 U.S.C. 103 rejection over Lau was previously described. 
Although Lau discloses continuous administration, as discussed above, Lau is silent administration via a pump, as recited in claim 14.
Fuechslin discloses [abstract; col 2, lines 57-66] a medical pump device, to accurately dose, and control, medicaments. 
It would have been prima facie obvious to one of ordinary skill in the art to include a pump within the teachings of Lau. An ordinarily skilled artisan would have been motivated to accurately dose, and control, medicaments, as taught by Fuechslin [Fuechslin, at the abstract, and at col 2, lines
5.	Claims 1, 3, 6-8, 12-13,  16, 19-26, 33, 35, 38-43 and 45  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199).  
EP teaches the treatment of diabetes by administration of hepatocyte directed vesicles (HDVI) containing insulin along with free insulin. According to EP, the dangerous hypoglycemic side effect of free insulin alone is avoided by the administration of the combination. This procedure is more efficient and safer than the administration of free insulin alone.(Abstract and the entire patent, in particular page 1, col.1, line1 through page 3, col. 1 line 6 and claims).
Geho discloses a method of preparation of a lipid construct (liposomes) and hepatocyte directed vesicle delivery system for the delivery of insulin. The liposomes contain distearoylphosphatidylcholine, cholesterol and dicetyl phosphate and a hepatocyte directed molecule. The compositions contain insulin (Abstract, col. 2, line 44 through col.11, line 18,  supplemental Experiment 1 and claims).  According to Geho portal vein carries the absorbed glucose and the insulin released from pancreas to the liver and the insulin administered by injection to diabetic patients does not have the same physiological action as insulin released from pancreas and the lipid construct containing the insulin provides a better means of delivery of insulin to the diabetic patients by using hepatobiliary receptors of the hepatocyte cell surface. Geho also teaches that serotonin decreases blood glucose livers (col. 13, line 68 through col. 14, line 68).
Although Geho does not specifically state that the insulin containing liposomal composition reduces or eliminating occurrence of iatrogenic hyperinsulinemia, such a reduction would have been obvious to one of ordinary skill in the art since Geho teaches that Geho portal vein carries the absorbed glucose and the insulin released from pancreas to the liver and the insulin administered by injection to diabetic patients does not have the same physiological action as insulin released from pancreas and the lipid construct containing the insulin provides a better means of delivery of insulin to the diabetic patients by using hepatobiliary receptors of the hepatocyte cell surface.
	Brines teaches the treatment of diseases such as insulin dependent diabetes mellitus. Brines teaches that conditions such as iatrogenic hyperinsulinemia caused by insulin preparations or inappropriate doses of insulin, can be treated using specific peptides using liposomes as delivery vehicles (Abstract, 0033, 00490148-0149, 0162, 0169, 0189, 0194).
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias using a combination of HDVI insulin as evident from Geho and free insulin as taught by EP with a reasonable expectation of success since such a combination is more effective than free insulin as taught by EP. It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.

6.	Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199) as set forth above, further in view of WO 99/01110.  
	The teachings of EP, Geho and Brines have been discussed above. 
	What is lacking in EP, Geho and Brines is the teaching of serotonin in the composition.
	WO 99 teaches the administration of liposomal constructs (DSPC)  containing insulin and serotonin for the treatment diabetes. According to WO, as evident from prior art (US 4,761,287) the delivery of serotonin to the cellular hepatocytes in the liver signals the liver to store blood glucose as glycogen and reduces the high circulation levels of glucose (Abstract, page 9, 10, 13, Examples and claims).
	It would have been obvious to one of ordinary skill in the art to include serotonin in the compositions since WO 99 teaches the administration of serotonin since such an inclusion would signal the liver to store blood glucose as glycogen and reduces the high circulation levels of glucose as taught by WO 99.
7.	Claims 1, 3, 6-8, 12-13, 16, 19-26, 28-2934, 36-45 and 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199) as set forth above, further in view of Parikh. (US 2004/0180147) and Vesely (BBRC, 1987)  
	The teachings of EP, Geho and Brines have been discussed above. 
	What is lacking in EP, Geho and Brines is the teaching of biotin containing is biotin-DHPE.
	Parikh teaches liposomal compositions containing biotin DHPE, cholesterol and DMPC. The liposomes are extruded through 0.1 micrometer filter and therefore, instant claimed diameters are implicit. Although Parikh teaches the use of negatively lipids such as phosphatidylserine and phosphatidic acid for the formation of liposomes, he does not teach the negatively charged lipid, dicetyl phosphate (0063, 0116, 0165 and 0197, 0198).
	Vesely teaches that hepatic cells have specific biotin receptors (Summary and discussion).
	It would have been obvious to one of ordinary skill in the art to use biotin-DHPC to direct the liposomes of Geho to hepatocytes since Parikh teaches that biotin-DHPE can be attached to liposomes to direct the lipid construct containing insulin to hepatocytes and Vesely teaches that hepatic cells have specific biotin receptors. 
8.	Claims 10-11, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199) as set forth above, further in view of Cohen et al (US 2019/0008841 A1).
	The teachings of EP, Geho and Brines have been discussed above. 
	What is lacking in EP, Geho and Brines is the teaching of inclusion of  a GLP-agonist.
Cohen teaches compositions and methods for the treatment of diabetes and related conditions, by controlling blood glucose levels [abstract and title]. Said compositions and methods comprises liraglutide and repaglinide, as therapeutic anti-diabetic agents [claim 5;  0030 and 0106].
It would have been prima facie obvious to one of ordinary skill in the art to administer liraglutide and/or repaglinide to control blood glucose levels, in the treatment of diabetes, since Cohen teaches that these compounds control the blood glucose levels.  Generally, it is prima facie obvious to combine the active ingredients of two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition (having active ingredients) to be used for the very same purpose. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine Cohen’s liraglutide and/or repaglinide, with  insulins, in order to form a composition having active ingredients therapeutically effective for the treatment of diabetes, as taught by both cited prior art and  Cohen.
9.	Claims 1, 3, 6-8, 12-13, 16,18, 20- 28, 33, 35 and 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199) as set forth above, further in view of Parikh (US 2004/0180147)  and Vesely (BBRC, 1987).
The teachings of EP, Geho and Brines have been discussed above. 
What is lacking in EP, Geho and Brines is the teaching that the lipid construct contains biotin as targeting molecule (biotin-DHPE) to direct the liposomes containing insulin to hepatocytes for the treatment of diabetes.
Parikh as discussed above teaches liposomal compositions containing biotin DHPE, cholesterol and DMPC. The liposomes are extruded through 0.1 micrometer filter and therefore, instant claimed diameters are implicit. Although Parikh teaches the use of negatively lipids such as phosphatidylserine and phosphatidic acid for the formation of liposomes, he does not teach the negatively charged lipid, dicetyl phosphate (0063, 0116, 0165 and 0197, 0198).
Vesely teaches that hepatic cells have specific biotin receptors (Summary and discussion).
Brines as discussed above teaches the treatment of diseases such as insulin dependent diabetes mellitus. Brines teaches that conditions such as iatrogenic hyperinsulinemia caused by allergens such as insulin preparations or inappropriate doses of insulin, can be treated using specific peptides using liposomes as delivery vehicles (Abstract, 0033, 00490148-0149, 0162, 0169, 0189, 0194).
It would have been obvious to one of ordinary skill in the art to use biotin in biotin-DHPE in the liposomes taught by Geho, as the hepatocyte targeting molecule taught by Parikh with a reasonable expectation of success since liver is known to have biotin receptors as also evident from the references of Vesely. It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.
10.	Claims 13-14 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199) as set forth above, further in view of Fuechslin et al (USP 7,614,857 B2).
The teachings of EP, Geho and Brines have been discussed above. 
EP, Geho and Brines do not the administration of lipid complex via pump.
Fuechslin discloses [abstract; col 2, lines 57-66] a medical pump device, to accurately dose, and control, medicaments. 
It would have been prima facie obvious to one of ordinary skill in the art to include a pump for the administration of the lipid complex containing insulin since the use of a pump accurately controls the dose of medicaments, as taught by Fuechslin. 


11.	Claims 1, 3, 6-8, 12-13, 16-26, 28, 33, 35-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199) as set forth above, further in view of Lau et al (US 2015/0031608 A1)
The teachings of EP, Geho, Brines and Lau have been discussed above. 
As discussed above, Lau discloses [0134]  methods of managing blood glucose levels in individuals with Type I and Type II diabetes, by administering an effective dose of a hepatocyte targeted pharmaceutical composition that combined free insulin (e.g., basal) and insulin associated with a water insoluble target molecule complex (e.g., bolus) targeted for delivery to hepatocytes. The combination of free insulin and insulin associated with a water insoluble target molecule complex created a dynamic equilibrium process between the two forms of insulin that occurs in vivo, to help control the movement of free insulin to the receptor sites of hormonal action, such as the muscle and adipose tissue of a diabetic patient over a designated time period. cholesterol, dicetyl phosphate, DSPC, m-cresol and biotin DHPE. The inclusion of cholesterol, dicetyl phosphate, DSPC, m-cresol and biotin DHPE in the lipid constructs would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Lau which deals with the same treatment of diabetes using insulin lipid constructs teaches the inclusion of. m-cresol.
12.	Claims 18, 27-29, 35, 37, 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 1) EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199) as set forth above, further in view of Lau et al (US 2015/0031608 A1); OR
 2) EP 0 358 709 in combination with Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199) as set forth above, further in view of Parikh. (US 2004/0180147) and Vesely (BBRC, 1987)  both as set forth above, further in view of Sankaram (US 6,132.766).
	The teachings of EP, Geho, Brines, Parikh, Vesely have been discussed above.
	What is lacking in these references is the use of a mixture of phosphatidylcholine and lysophosphatidylcholine for the preparation of lipid complex. To use a mixture of . phosphatidylcholine and lysophosphatidylcholine for the preparation of lipid complex or vary their amounts ,with a reasonable expectation of success, since Sankaram teaches that the mixture can be used for the preparation of liposomes or lipid complex (see claim 25).

 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1, 3, 6-8, 10-14, 16-29 and 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,463,616 by itself or in combination with Brines (U S 2016/0168`99). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of increasing the bioavailability of at least one insulin using the same composition as claimed in instant claims. Instant claims are drawn to a method of reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in subject having diabetes mellitus. Since the function of insulin in diabetes mellitus instant claims are obvious variants of patented claims.
	Brines as discussed above teaches the treatment of diseases such as insulin dependent diabetes mellitus. Brines teaches that conditions such as iatrogenic hyperinsulinemia caused by allergens such as insulin preparations or inappropriate doses of insulin, can be treated using specific peptides using liposomes as delivery vehicles (Abstract, 0033, 00490148-0149, 0162, 0169, 0189, 0194).
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.

14.	Claims 1, 3, 6-8, 10-14, 16-29 and 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,004,686 Brines (U S 2016/0168`99). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are directed to the same compositions of lipid-based lipid particles to treat diabetes  as in the claims of said patent.  The claims of said patent are directed to same composition and a method of treating diabetes and instant claims are obvious variants of patented claims.
	The teachings of Brines have been discussed above.
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.



15.	Claims 1, 3, 6-8, 10-14, 16-29 and 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of US patent No. 9,034,372 by itself; OR in further combination with Brines (U S 2016/0168`99). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the said patent are drawn the same composition containing insulin and biotin. Instant claims are drawn to a method of a method of reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in treating a subject having diabetes mellitus using the same composition as in patented claims.
Since liposomes are well-known sustained release of an active agents and the function of insulin in diabetes mellitus is art well-known, the use of the composition claimed in said patent in reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in treating a subject having diabetes mellitus would have been obvious to one of ordinary skill in the art.
The teachings of Brines have been discussed above.
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin. Instant claims and patented claims are obvious variants of patented claims.
	
16.	Claims 1, 3, 6-8, 10-14, 16-29 and 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-14, 16-29 and 31-48  of copending Application No. 16/959, 617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both applications are drawn to a method of eliminating or minimizing evens of iatrogenic hyperinsulinemia or hypoglycemia with minor modifications and therefore, are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612